Name: Commission Regulation (EC) No 1065/96 of 12 June 1996 concerning the stopping of fishing for cod by vessels flying the flag of Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, Luxembourg, the Netherlands and Sweden
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 14. 6 . 96 lEN Official Journal of the European Communities No L 141 /5 COMMISSION REGULATION (EC) No 1065/96 of 12 June 1996 concerning the stopping of fishing for cod by vessels flying the flag of Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, Luxembourg, the Netherlands and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished (3), as amended by Regulation (EC) No 846/96 (4), provides for cod quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of cod in the waters of ICES divisions I, II b by vessels flying the flag of Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, Luxembourg, the Netherlands and Sweden have reached the quota allocated for 1996, HAS ADOPTED THIS REGULATION: Article 1 Catches of cod in the waters of ICES divisions I , II b by vessels flying the flag of Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, Luxembourg, the Nether ­ lands and Sweden or registered in Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, Luxembourg, the Netherlands and Sweden are deemed to have exhausted the quota allocated to Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, Luxembourg, the Netherlands and Sweden for 1996. Fishing for cod in the waters of ICES divisions I , II b by vessels flying the flag of Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, Luxembourg, the Nether ­ lands and Sweden or registered in Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, Luxembourg, the Netherlands and Sweden is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1996. For the Commission Emma BONINO Member of the Commission (&gt;) OJ No L 261 , 20 . 10 . 1993, p. 1 . (2) OJ No L 301 , 14. 12. 1995, p. 1 . (3) OJ No L 330, 30 . 12. 1995, p. 1 . (4 OJ No L 115, 9 . 5. 1996, p. 1 .